Exhibit 10.1 SECURITIES PURCHASE AGREEMENT LV ADMINISTRATIVE SERVICES, INC., as Administrative and Collateral Agent THE PURCHASERS From Time to Time Party Hereto and GENERAL ENVIRONMENTAL MANAGEMENT, INC. Dated: October 31, 2007 TABLE OF CONTENTS Page 1. Agreement to Sell and Purchase 1 2. Fees and Warrant 2 3. Closing, Delivery and Payment. 2 3.1 Closing 2 3.2 Delivery 2 4. Representations and Warranties of the Company 3 4.1 Organization, Good Standing and Qualification 3 4.2 Subsidiaries 4 4.3 Capitalization; Voting Rights. 4 4.4 Authorization; Binding Obligations 5 4.5 Liabilities; Solvency 5 4.6 Agreements; Action 6 4.7 Obligations to Related Parties 7 4.8 Changes 8 4.9 Title to Properties and Assets; Liens, Etc 9 4.10 Intellectual Property. 10 4.11 Compliance with Other Instruments 11 4.12 Litigation 11 4.13 Tax Returns and Payments 11 4.14 Employees 12 4.15 Registration Rights and Voting Rights 12 4.16 Compliance with Laws; Permits 13 4.17 Environmental and Safety Laws 13 4.18 Valid Offering 13 4.19 Full Disclosure 14 4.20 Insurance 14 4.21 SEC Reports 14 4.22 Listing 14 4.23 No Integrated Offering 15 4.24 Stop Transfer 15 4.25 Dilution 15 4.26 Patriot Act 15 4.27 ERISA 16 5. Representations and Warranties of each Purchaser 16 5.1 No Shorting 16 5.2 Requisite Power and Authority 16 5.3 Investment Representations 16 5.4 The Purchaser Bears Economic Risk 17 5.5 Acquisition for Own Account 17 5.6 The Purchaser Can Protect Its Interest 17 5.7 Accredited Investor 17 5.8 Legends 17 i TABLE OF CONTENTS Page 6. Covenants of the Company 18 6.1 Stop-Orders 18 6.2 Listing 18 6.3 Market Regulations 19 6.4 Reporting Requirements 19 6.5 Use of Funds 20 6.6 Access to Facilities 21 6.7 Taxes. 21 6.8 Insurance 23 6.9 Intellectual Property 24 6.10 Properties 24 6.11 Confidentiality 24 6.12 Required Approvals 25 6.13 Reissuance of Securities 26 6.14 Opinion 27 6.15 Margin Stock 27 6.16 FIRPTA 27 6.17 Financing Right of First Refusal. 27 6.18 Authorization and Reservation of Shares 28 6.19 Maximum Consolidated Leverage Ratio 28 7. Covenants of the Purchasers 31 7.1 Confidentiality 31 7.2 Non-Public Information 32 7.3 Limitation on Acquisition of Common Stock of the Company 32 8. Covenants of the Company and the Purchasers Regarding Indemnification. 32 8.1 Company Indemnification 32 8.2 Purchaser Indemnification 32 9. Conversion of Convertible Note. 33 9.1 Mechanics of Conversion 33 10. Registration Rights. 34 10.1 Registration Rights Granted 34 10.2 Offering Restrictions 34 11. Miscellaneous. 34 11.1 Governing Law, Jurisdiction and Waiver of Jury Trial. 34 11.2 Severability 35 11.3 Survival 36 11.4 Successors. 36 11.5 Entire Agreement; Maximum Interest 37 11.6 Amendment and Waiver. 37 ii TABLE OF CONTENTS Page 11.7 Delays or Omissions 37 11.8 Notices 38 11.9 Attorneys’ Fees 39 11.10 Titles and Subtitles 39 11.11 Facsimile Signatures; Counterparts 39 11.12 Broker’s Fees 39 11.13 Construction 39 11.14 Agency 39 iii LIST OF EXHIBITS Form of Convertible Term Note Exhibit A Form of Warrant Exhibit B Form of Opinion Exhibit C Form of Escrow Agreement Exhibit D Form of Compliance Certificate Exhibit E LIST OF SCHEDULES Schedule 1 Purchaser Commitments Schedule 2 Warrant Holders and Warrant Shares Schedule 4.2 Subsidiaries Schedule 4.3 Capitalization Schedule 4.6 Extraordinary Agreements Schedule 4.7 Obligations to Related Parties Schedule 4.9 Title to Properties; Liens Schedule 4.10 IP Registration Schedule 4.12 Litigation Schedule 4.13 Taxes Schedule 4.14 Employees Schedule 4.15 Registration and Voting Rights Schedule 4.17 Environmental Schedule 4.21 SEC Reports Schedule 6.12(e) Indebtedness Schedule 11.12 Brokers iv SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of October 31, 2007, among GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Company”), the purchasers from time to time a party hereto (each a “Purchaser” and collectively, the “Purchasers”), LV Administrative Services, Inc., a Delaware corporation, as administrative and collateral agent for each Purchaser, (the “Agent” and together with the Purchasers, the “Creditor Parties”). RECITALS WHEREAS, the Company has authorized the sale to each Purchaser of a Secured Convertible Term Note in the form of Exhibit A hereto in the principal amount set forth opposite such Purchaser’s name on Schedule 1 hereto (each as amended, restated, modified and/or supplemented from time to time, a “Note” and, collectively, the “Notes”), which Note is convertible into shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”) at an initial fixed conversion price of $2.78 per share of Common Stock (“Fixed Conversion Price”); WHEREAS, the Company wishes to issue to each Purchaser a warrant in the form of Exhibit B hereto (each as amended, restated, modified and/or supplemented from time to time, a “Warrant” and, collectively the “Warrants”) to purchase up to the number of shares of the Common Stock set forth opposite such Purchaser’s name on Schedule 2 (subject to adjustment as set forth therein) in connection with such Purchaser’s purchase of the applicable Note; WHEREAS, each Purchaser desires to purchase the applicable Note and Warrant on the terms and conditions set forth herein; and WHEREAS, the Company desires to issue and sell the applicable Note and Warrant to each Purchaser on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Agreement to Sell and Purchase.Pursuant to the terms and conditions set forth in this Agreement, on the Closing Date (as defined in Section 3), the Company shall sell to each Purchaser, and each Purchaser shall purchase from the Company, the applicable Note.The sale of the Notes on the Closing Date shall be known as the “Offering.”The Notes will mature on the Maturity Date (as defined in the Note).Collectively, the Notes and Warrants and Common Stock issuable upon conversion of the Notes and upon exercise of the Warrants are referred to as the “Securities.” 1 2.Fees and Warrant.On the Closing Date: (a)The Company will issue and deliver to each Purchaser a Warrant to purchase up to the number of shares of Common Stock set forth opposite its name on Schedule 2 (subject to adjustment as set forth therein) in connection with the Offering pursuant to Section 1 hereof.All the representations, covenants, warranties, undertakings, and indemnification, and other rights made or granted to or for the benefit of each Creditor Party by the Company are hereby also made and granted for the benefit of the holder of the related Warrant and shares of the Common Stock issuable upon exercise of such Warrant (the “Warrant Shares”). (b)Subject to the terms of Section 2(c) below, the Company shall pay (i) to Valens Capital Management, LLC, the investment manager of the Purchasers (“VCM”), a non-refundable payment in an amount equal to $5,000; (ii) a non-refundable payment in an amount equal to (A) $10,400 to Valens U.S. SPV I, LLC (“Valens U.S.”), and (B) $9,600 to Valens Offshore SPV II, Corp. (“Valens Offshore”) and (iii) an advance prepayment discount deposit equal to (A) $10,400 to Valens U.S. and (B) $9,600 to Valens Offshore.Each of the foregoing payments in clauses (i) and (ii) shall be deemed fully earned on the Closing Date and shall not be subject to rebate or proration for any reason, except to the extent a Purchaser fails to deliver, or cause to be delivered, the funds required of such Purchaser at the Closing notwithstanding the Company’s and its Subsidiaries’ full compliance with all conditions to funding set forth in this Agreement or in any of the Related Agreements, including, without limitation, satisfaction (or waiver by the Agent in its sole discretion) of the items and matters set forth in the transaction checklist provided by the Agent to the Company on or prior to the Closing Date. (c)The payments referred to in the preceding clause (b) shall be paid at closing out of funds held pursuant to the Escrow Agreement (as defined below) and a disbursement letter (the “Disbursement Letter”) and shall be in addition to all deposits previously paid by the Company which the Company hereby acknowledges have been fully earned by the recipient(s) thereof and are non-refundable. 3.Closing, Delivery and Payment. 3.1Closing.Subject to the terms and conditions herein, the closing of the transactions contemplated hereby (the “Closing”), shall take place on the date hereof, at such time or place as the Company and the Agent may mutually agree (such date is hereinafter referred to as the “Closing Date”). 3.2Delivery.Pursuant to the Escrow Agreement, at the Closing on the Closing Date, the Company will deliver to each Purchaser, among other things, the applicable Note and Warrant and such Purchaser will deliver to the Company, among other things, the amounts set forth opposite its name in the Disbursement Letter by certified funds or wire transfer. The Company hereby acknowledges and agrees that each Purchaser’s obligation to purchase the applicable Note from the Company on the Closing Date shall be contingent upon the satisfaction (or waiver by the Agent in its sole discretion) of the items and matters set forth in the closing checklist provided by the Agent to the Company on or prior to the Closing Date. 2 4.Representations and Warranties of the Company.The Company hereby represents and warrants to each Creditor Party as follows: 4.1Organization, Good Standing and Qualification.The Company and each of its Subsidiaries is a corporation, partnership or limited liability company, as the case may be, duly organized, validly existing and in good standing under the laws of its jurisdiction of organization.The Company and each of its Subsidiaries has the corporate, limited liability company or partnership, as the case may be, power and authority to own and operate its properties and assets and, insofar as it is or shall be a party thereto, to (1) execute and deliver (i)this Agreement, (ii)the Notes and the Warrants to be issued in connection with this Agreement, (iii)the Master Security Agreement dated as of the date hereof among the Company, certain Subsidiaries of the Company and the Agent (as amended, restated, modified and/or supplemented from time to time, the “Master Security Agreement”), (iv)the Registration Rights Agreements relating to the Securities dated as of the date hereof (as amended, restated, modified and/or supplemented from time to time, the “Registration Rights Agreements”), (v)the Subsidiary Guaranty dated as of the date hereof made by certain Subsidiaries of the Company (as amended, restated, modified and/or supplemented from time to time, the “Subsidiary Guaranty”), (vi)the Equity Interest Agreement dated as of the date hereof among the Company, certain Subsidiaries of the Company and the Agent (as amended, restated, modified and/or or supplemented from time to time, the “Stock Pledge Agreement”), (vii)the Funds Escrow Agreement dated as of the date hereof among the Company, the Purchasers and the escrow agent referred to therein, substantially in the form of Exhibit D hereto (as amended, restated, modified and/or supplemented from time to time, the “Escrow Agreement”), (viii)the Intellectual Property Security Agreement dated as of the date hereof among the Company and/or certain Subsidiaries of the Company and the Agent (as amended, restated, modified and/or supplemented from time to time, the “Intellectual Property Security Agreement”), (ix)the Deed of Trust, Security Agreement, Assignment Of Rents, And Fixture Filing dated as of the date hereof from General Environmental Management of Rancho Cordoba, LLC in favor of the Trustee thereunder for the benefit of the Agent (as amended, restated, modified and/or supplemented from time to time, the “Deed of Trust”), and (x)all other documents, instruments and agreements entered into in connection with the transactions contemplated hereby and thereby (the preceding clauses (ii) through (x), collectively, the “Related Agreements”); (2)issue and sell the Notes and the shares of Common Stock issuable upon conversion of the Note (the “Note Shares”); (3)issue and sell the Warrants and the Warrant Shares; and (4)carry out the provisions of this Agreement and the Related Agreements and to carry on its business as presently conducted.Each of the Company and each of its Subsidiaries is duly qualified and is authorized to do business and is in good standing as a foreign corporation, partnership or limited liability company, as the case may be, in all jurisdictions in which the nature or location of its activities and of its properties (both owned and leased) makes such qualification necessary, except for those jurisdictions in which failure to do so has not, or could not reasonably be expected to have, individually or in the aggregate, a material adverse effect on the business, assets, liabilities, condition (financial or otherwise), properties, operations or prospects of the Company and its Subsidiaries, taken individually and as a whole (a “Material Adverse Effect”). 3 4.2Subsidiaries.Each direct and indirect Subsidiary of the Company, the direct owner of such Subsidiary and its percentage ownership thereof, is set forth on Schedule 4.2.For the purpose of this Agreement, a “Subsidiary” of any Person means (i) a corporation or other entity or Person whose shares of stock or other ownership interests having ordinary voting power (other than stock or other ownership interests having such power only by reason of the happening of a contingency) to elect a majority of the directors of such corporation or other entity or Person, or other Persons or entities performing similar functions for such corporation or other entity or Person, are owned, directly or indirectly, by such Person or (ii) a corporation or other entity or Person in which such Person owns, directly or indirectly, more than 50% of the equity interests at such time.For the purpose of this Agreement, a “Person” means any individual, sole proprietorship, partnership, limited liability partnership, joint venture, trust, unincorporated organization, association, corporation, limited liability company, institution, public benefit corporation, entity or government (whether federal, state, county, city, municipal or otherwise, including any instrumentality, division, agency, body or department thereof), and shall include such Person’s successors and assigns. 4.3Capitalization; Voting Rights. (a)The authorized capital stock of the Company, as of the date hereof consists of 1,100,000,000 shares, of which 1,000,000,000 are shares of Common Stock, par value $0.001 per share, 12,403,082 shares of which are issued and outstanding, and 100,000,000 are shares of preferred stock, par value $0.001 per share, none of which are issued and outstanding.The authorized, issued and outstanding capital stock of each Subsidiary of the Company is set forth on Schedule 4.3. (b)Except as disclosed on Schedule 4.3, other than:(i) the shares reserved for issuance under the Company’s stock option plans; and (ii) shares which may be granted pursuant to this Agreement and the Related Agreements, there are no outstanding options, warrants, rights (including conversion or preemptive rights and rights of first refusal), proxy or stockholder agreements, or arrangements or agreements of any kind for the purchase or acquisition from the Company of any of its securities.Except as disclosed on Schedule 4.3, neither the offer, issuance or sale of any of the Notes or the Warrants, or the issuance of any of the Note Shares or Warrant Shares, nor the consummation of any transaction contemplated hereby will result in a change in the price or number of any securities of the Company outstanding, under anti-dilution or other similar provisions contained in or affecting any such securities. (c)All issued and outstanding shares of the Company’s Common Stock:(i) have been duly authorized and validly issued and are fully paid and non-assessable; and (ii) were issued in compliance with all applicable state and federal laws concerning the issuance of securities. (d)The rights, preferences, privileges and restrictions of the shares of the Common Stock are as stated in the Company’s Certificate or Articles of Incorporation.The Note Shares and Warrant Shares have been duly and validly reserved for issuance.When issued in compliance with the provisions of this Agreement and the Company’s Certificate or Articles of Incorporation, the Securities will be validly issued, fully paid and non-assessable, and will be free of any liens or encumbrances; provided, however, that the Securities may be subject to restrictions on transfer under state and/or federal securities laws as set forth herein or as otherwise required by such laws at the time a transfer is proposed. 4 4.4Authorization; Binding Obligations.All corporate, partnership or limited liability company, as the case may be, action on the part of the Company and each of its Subsidiaries (including their respective officers and directors) necessary for the authorization of this Agreement and the Related Agreements, the performance of all obligations of the Company and its Subsidiaries hereunder and under the other Related Agreements at the Closing and, the authorization, sale, issuance and delivery of the Notes and Warrants has been taken or will be taken prior to the Closing.This Agreement and the Related Agreements, when executed and delivered and to the extent it is a party thereto, will be valid and binding obligations of the Company and each of its Subsidiaries, enforceable against each such person or entity in accordance with their terms, except: (a)as limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application affecting enforcement of creditors’ rights; and (b)general principles of equity that restrict the availability of equitable or legal remedies. The sale of the Notes and the subsequent conversion of the Notes into Note Shares are not and will not be subject to any preemptive rights or rights of first refusal that have not been properly waived or complied with.The issuance of the Warrants and the subsequent exercise of the Warrants for Warrant Shares are not and will not be subject to any preemptive rights or rights of first refusal that have not been properly waived or complied with. 4.5Liabilities; Solvency. (a)Neither the Company nor any of its Subsidiaries has any liabilities, except current liabilities incurred in the ordinary course of business and liabilities disclosed in any of the Company’s filings under the Securities Exchange Act of 1934 (“Exchange Act”) made prior to the date of this Agreement (collectively, the “Exchange Act Filings”), copies of which have been provided to the Agent. (b)Both before and after giving effect to (a) the transactions contemplated hereby that are to be consummated on the Closing Date, (b) the disbursement of the proceeds of, or the assumption of the liability in respect of, the Notes pursuant to the instructions or agreement of the Company and (c) the payment and accrual of all transaction costs in connection with the foregoing, the Company and each Subsidiary of the Company, is and will be, Solvent.For purposes of this Section 4.5(b), “Solvent” means, with respect to any Person (as hereinafter defined) on a particular date, that on such date (a) the fair value of the property of such Person is greater than the total amount of liabilities, including contingent liabilities, of such Person; (b) the present fair salable value of the assets of such Person is not less than the amount that will be required to pay the probable liability of such Person on its debts as they become absolute and matured; (c) such Person does not intend to, and does not believe that it will, incur debts or liabilities beyond such Person’s ability to pay as such debts and liabilities mature; and (d) such Person is not engaged in a business or transaction, and is not about to engage in a business or transaction, for which such Person’s property would constitute and unreasonably small capital.The amount of contingent liabilities (such as litigation, guaranties and pension plan liabilities) at any time shall be computed as the amount that, in light of all the facts and circumstances existing at the time, represents the amount that can reasonably be expected to become an actual or matured liability. 5 4.6Agreements; Action.Except as set forth on Schedule 4.6 or as disclosed in any Exchange Act Filings: (a)there are no agreements, understandings, instruments, contracts, proposed transactions, judgments, orders, writs or decrees to which the Company or any of its Subsidiaries is a party or by which it is bound which may involve: (i) obligations (contingent or otherwise) of, or payments to, the Company or any of its Subsidiaries in excess of $75,000 (other than obligations of, or payments to, the Company or any of its Subsidiaries arising from purchase or sale agreements entered into in the ordinary course of business); or (ii) the transfer or license of any patent, copyright, trade secret or other proprietary right to or from the Company or any of its Subsidiaries (other than licenses arising from the purchase of “off the shelf” or other standard products); or (iii) provisions restricting the development, manufacture or distribution of the Company’s or any of its Subsidiaries products or services; or (iv) indemnification by the Company or any of its Subsidiaries with respect to infringements of proprietary rights. (b)Since June 30, 2007 (the “Balance Sheet Date”), neither the Company nor any of its Subsidiaries has:(i) declared or paid any dividends, or authorized or made any distribution upon or with respect to any class or series of its capital stock; (ii) incurred any indebtedness for money borrowed or any other liabilities (other than ordinary course obligations) individually in excess of $50,000 or, in the case of indebtedness and/or liabilities individually less than $50,000, in excess of $100,000 in the aggregate; (iii) made any loans or advances to any person or entity not in excess, individually or in the aggregate, of $100,000, other than ordinary course advances for travel expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or rights, other than the sale of its inventory in the ordinary course of business. (c)For the purposes of subsections (a) and (b) above, all indebtedness, liabilities, agreements, understandings, instruments, contracts and proposed transactions involving the same person or entity (including persons or entities the Company or any Subsidiary of the Company has reason to believe are affiliated therewith) shall be aggregated for the purpose of meeting the individual minimum dollar amounts of such subsections. (d)The Company maintains disclosure controls and procedures (“Disclosure Controls”) designed to ensure that information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized, and reported, within the time periods specified in the rules and forms of the Securities and Exchange Commission (“SEC”). 6 (e)The Company makes and keep books, records, and accounts, that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the Company’s assets.The Company maintains internal control over financial reporting (“Financial Reporting Controls”) designed by, or under the supervision of, the Company’s principal executive and principal financial officers, and effected by the Company’s board of directors, management, and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles (“GAAP”), including that: (i)transactions are executed in accordance with management’s general or specific authorization; (ii)unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements are prevented or timely detected; (iii)transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that the Company’s receipts and expenditures are being made only in accordance with authorizations of the Company’s management and board of directors; (iv)transactions are recorded as necessary to maintain accountability for assets; and (v)the recorded accountability for assets is compared with the existing assets at reasonable intervals, and appropriate action is taken with respect to any differences. (f)There is no weakness in any of the Company’s Disclosure Controls or Financial Reporting Controls that is required to be disclosed in any of the Exchange Act Filings, except as so disclosed. 4.7Obligations to Related Parties.Except as set forth on Schedule 4.7, there are no obligations of the Company or any of its Subsidiaries to officers, directors, stockholders or employees of the Company or any of its Subsidiaries other than: (a)for payment of salary for services rendered and for bonus payments; (b)reimbursement for reasonable expenses incurred on behalf of the Company and its Subsidiaries; (c)for other standard employee benefits made generally available to all employees (including stock option agreements outstanding under any stock option plan approved by the Board of Directors of the Company and each Subsidiary of the Company, as applicable); and 7 (d)obligations listed in the Company’s and each of its Subsidiary’s financial statements or disclosed in any of the Company’s Exchange Act Filings. Except as described above or set forth on Schedule 4.7, none of the officers, directors or, to the best of the Company’s knowledge, key employees or stockholders of the Company or any of its Subsidiaries or any members of their immediate families, are indebted to the Company or any of its Subsidiaries, individually or in the aggregate, in excess of $50,000 or have any direct or indirect ownership interest in any firm or corporation with which the Company or any of its Subsidiaries is affiliated or with which the Company or any of its Subsidiaries has a business relationship, or any firm or corporation which competes with the Company or any of its Subsidiaries, other than passive investments in publicly traded companies (representing less than one percent (1%) of such company) which may compete with the Company or any of its Subsidiaries.Except as described above, no officer, director or stockholder of the Company or any of its Subsidiaries, or any member of their immediate families, is, directly or indirectly, interested in any material contract with the Company or any of its Subsidiaries and no agreements, understandings or proposed transactions are contemplated between the Company or any of its Subsidiaries and any such person.Except as set forth on Schedule 4.7, neither the Company nor any of its Subsidiaries is a guarantor or indemnitor of any indebtedness of any other person or entity. 4.8Changes.Since the Balance Sheet Date, except as disclosed in any Exchange Act Filing or in any Schedule to this Agreement or to any of the Related Agreements, there has not been: (a)any change in the business, assets, liabilities, condition (financial or otherwise), properties, operations or prospects of the Company or any of its Subsidiaries, which individually or in the aggregate has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (b)any resignation or termination of any officer, key employee or group of employees of the Company or any of its Subsidiaries; (c)any material change, except in the ordinary course of business, in the contingent obligations of the Company or any of its Subsidiaries by way of guaranty, endorsement, indemnity, warranty or otherwise; (d)any damage, destruction or loss, whether or not covered by insurance, which has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (e)any waiver by the Company or any of its Subsidiaries of a valuable right or of a material debt owed to it; 8 (f)any direct or indirect loans made by the Company or any of its Subsidiaries to any stockholder, employee, officer or director of the Company or any of its Subsidiaries, other than advances made in the ordinary course of business; (g)any material change in any compensation arrangement or agreement with any employee, officer, director or stockholder of the Company or any of its Subsidiaries; (h)any declaration or payment of any dividend or other distribution of the assets of the Company or any of its Subsidiaries; (i)any labor organization activity related to the Company or any of its Subsidiaries; (j)any debt, obligation or liability incurred, assumed or guaranteed by the Company or any of its Subsidiaries, except those for immaterial amounts and for current liabilities incurred in the ordinary course of business; (k)any sale, assignment, transfer, abandonment or other disposition of any patents, trademarks, copyrights, trade secrets or other intangible assets owned by the Company or any of its Subsidiaries; (l)any change in any material agreement to which the Company or any of its Subsidiaries is a party or by which either the Company or any of its Subsidiaries is bound which either individually or in the aggregate has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; (m)any other event or condition of any character that, either individually or in the aggregate, has had, or could reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect; or (n)any arrangement or commitment by the Company or any of its Subsidiaries to do any of the acts described in subsection (a) through (m) above. 4.9Title to Properties and Assets; Liens, Etc.The Company and each of its Subsidiaries has good and marketable title to its properties and assets, and good title to its leasehold interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance or charge (each for the foregoing, a “Lien”), other than the following (each a “Permitted Encumbrance”): (a)those in favor of the Agent, for the ratable benefit of the Creditor Parties; (b)those in favor of Laurus Master Fund, Ltd. (“Laurus”); (c)those resulting from taxes which have not yet become delinquent; 9 (d)minor Liens which do not materially detract from the value of the property subject thereto or materially impair the operations of the Company or any of its Subsidiaries, so long as in each such case, such Liens have no effect on the Lien priority of the Agent, for the ratable benefit of the Creditor Parties, in such property; (e)those that have otherwise arisen in the ordinary course of business, so long as they have no effect on the Lien priority of the Purchaser therein; (f)Purchase Money Liens (as defined in Section 6.12) securing Purchase Money Indebtedness (as defined in Section 6.12) to the extent permitted in this Agreement; and (g)Liens specified on Schedule 4.9. All facilities, machinery, equipment, fixtures, vehicles and other properties owned, leased or used by the Company and its Subsidiaries are in good operating condition and repair and are reasonably fit and usable for the purposes for which they are being used.Except as set forth on Schedule 4.9, the Company and its Subsidiaries are in compliance with all material terms of each lease to which it is a party or is otherwise bound. 4.10Intellectual Property. (a)The Company and each of its Subsidiaries owns or possesses sufficient legal rights to use all patents, trademarks, service marks, trade names, copyrights, trade secrets, licenses, information and other proprietary rights and processes necessary for its business as now conducted and, to the Company’s knowledge, as presently proposed to be conducted (the “Intellectual Property”).There are no settlements or consents, covenants not to sue, non-assertion assurances, or releases to which the Company or any of its Subsidiaries is bound which adversely affects its rights to own or use any Intellectual Property. (b)To the Company’s knowledge, the conduct of the Company’s and each of its Subsidiaries’ business as now conducted, and as presently proposed to be conducted, does not (and will not) result in any infringement or other violation of the rights of others. (c)Schedule 4.10 (as such schedule may be amended or supplemented from time to time) sets forth a true and complete list of (i) all registrations and applications for Intellectual Property owned by the Company and each of its Subsidiaries filed or issued by any Intellectual Property registry and (ii) all Intellectual Property licenses which are either material to the business of the Company or relate to any material portion of the Company’s or any of its Subsidiaries’ inventory, including licenses for standard software having a replacement value of more than $30,000.None of such Intellectual Property licenses are reasonably likely to be construed as an assignment of the licensed Intellectual Property to the Company or any of its Subsidiaries. (d)There are no claims pending or, to the best of the Company’s knowledge, threatened and neither the Company nor any of its Subsidiaries has received any other communications, alleging that, the Company or any of its Subsidiaries has infringed, diluted, misappropriated, or otherwise violated any Intellectual Property of any other person or entity, nor is the Company or any of its Subsidiaries aware of any basis therefore. 10 (e)The Company is not aware of any infringement diluted, misappropriated, or other violation of its Intellectual Property by any other person or entity. (f)Neither the Company nor any of its Subsidiaries utilizes any inventions, trade secrets or other Intellectual Property of any of its employees, officers, or contractors) except for inventions, trade secrets or other Intellectual Property that is owned by the Company or any Subsidiary as a matter of law or have been rightfully assigned to the Company or any of its Subsidiaries. 4.11Compliance with Other Instruments.Neither the Company nor any of its Subsidiaries is in violation or default of (x) any term of its articles or certificate of incorporation, certificate of formation, operating agreement or bylaws, as applicable, or (y) any provision of any indebtedness, mortgage, indenture, contract, agreement or instrument to which it is party or by which it is bound or of any judgment, decree, order or writ, which violation or default, in the case of this clause (y), has had, or could reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect.The execution, delivery and performance of and compliance with this Agreement and the Related Agreements to which it is a party, and the issuance and sale of the Notes by the Company and the other Securities by the Company each pursuant hereto and thereto, will not, with or without the passage of time or giving of notice, result in any such material violation, or be in conflict with or constitute a default under any such term or provision, or result in the creation of any Lien upon any of the properties or assets of the Company or any of its Subsidiaries or the suspension, revocation, impairment, forfeiture or non-renewal of any permit, license, authorization or approval applicable to the Company, its business or operations or any of its assets or properties. 4.12Litigation.Except as set forth on Schedule 4.12 hereto, there is no action, suit, proceeding or investigation pending or, to the Company’s knowledge, currently threatened against the Company or any of its Subsidiaries that prevents the Company or any of its Subsidiaries from entering into this Agreement or the other Related Agreements, or from consummating the transactions contemplated hereby or thereby, or which has had, or could reasonably be expected to have, either individually or in the aggregate, a Material Adverse Effect or any change in the current equity ownership of the Company or any of its Subsidiaries, nor is the Company aware that there is any basis to assert any of the foregoing.Neither the Company nor any of its Subsidiaries is a party to or subject to the provisions of any order, writ, injunction, judgment or decree of any court or government agency or instrumentality.There is no action, suit, proceeding or investigation by the Company or any of its Subsidiaries currently pending or which the Company or any of its Subsidiaries intends to initiate. 4.13Tax Returns and Payments.The Company and each of its Subsidiaries has timely filed all tax returns (federal, state and local) required to be filed by it.All taxes shown to be due and payable on such returns, any assessments imposed, and all other taxes due and payable by the Company or any of its Subsidiaries on or before the Closing, have been paid or will be paid prior to the time they become delinquent.Except as set forth on Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised: 11 (a)that any of its returns, federal, state or other, have been or are being audited as of the date hereof; or (b)of any adjustment, deficiency, assessment or court decision in respect of its federal, state or other taxes. The Company has no knowledge of any liability for any tax to be imposed upon its properties or assets as of the date of this Agreement that is not adequately provided for. 4.14Employees.Except as set forth on Schedule 4.14, neither the Company nor any of its Subsidiaries has any collective bargaining agreements with any of its employees.There is no labor union organizing activity pending or, to the Company’s knowledge, threatened with respect to the Company or any of its Subsidiaries.Except as disclosed in the Exchange Act Filings or on
